[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION de DEFENDANT'S MOTION FOR MODIFICATION (#191)
The defendant has moved to modify child support due him as the custodial parent due to alleged changes in the circumstances of the parties.
By stipulation (#180) entered effective October 1, 1993 the plaintiff agreed to pay $50 weekly child support. By subsequent stipulation (#184) entered April 4, 1994 the obligation to pay child support was suspended. The plaintiff's financial affidavit filed on April 4, 1994 stated she was unemployed.
At the time of this hearing the plaintiff listed her occupation as "Driver/Telemarket". She has been promoting a van and delivery service for 18 months. The business has failed to develop. The plaintiff acknowledged that if she failed to CT Page 5585 generate sufficient business by next September she should not be able to carry on any longer.
The court notes that the defendant is also self-employed as a security technician, a business that is supporting him.
The court cannot fault the plaintiff for promoting her business for a reasonable period of time. The court accepts her analysis that a final decision regarding her business must be reached by September, 1998. Therefore, this court denies the defendant's motion as premature.
HARRIGAN, J.